Citation Nr: 0405112	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric condition 
as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney 


WITNESSES AT HEARINGS ON APPEAL

Appellant
Jose Juarbe, M.D.

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1978 to 
October 1982.

This case initially came to the Board of Veterans Appeals 
(Board) on appeal from an August 1997 RO rating decision, 
which denied service connection for anxiety disorder as 
secondary to a service-connected lumbar spine disability.  
The Board remanded the case in November 1999 and denied the 
claim in a May 2002 decision.  In June 2003, in accordance 
with a Joint Remand, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the May 2002 decision and 
remanded the case to the Board for further development and 
adjudication in light of the Veterans Claims Assistance Act 
of 2000 (VCAA).  

On January 26, 2001, a hearing was held in San Juan before 
the undersigned, who is rendering the final determination in 
this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  

In its May 2002 decision, the Board noted that the veteran 
had indicated (during his January 2001 hearing) that he was 
seeking a total rating for unemployability due to service-
connected disabilities (TDIU).  Since this matter had not 
been developed or certified for appeal, and because it was 
not inextricably intertwined with the issue before the Board 
on appeal, it was referred to the RO.  It is unclear whether 
the RO has taken any action in this regard, so the Board 
again refers the claim for a TDIU to the RO for appropriate 
action.  

REMAND

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).

Since the enactment of the VCAA, the RO has not sent the 
veteran a letter specifying what information and evidence is 
necessary to substantiate his claim and which portion of any 
such information or evidence is to be provided by him and 
which portion must be provided by VA.  This should be done.  
The RO should also discuss the VCAA in a supplemental 
statement of the case.  

In a January 2004 brief, the veteran's representative argued 
that the veteran's Voc Rehab records should be obtained on 
remand.  However, as the Board noted in its May 2002 
decision, the claims file is already replete with outpatient 
psychiatric treatment records, private medical opinions, 
psychiatric examination reports, and social work assessments.  
While there may be outstanding Voc Rehab records concerning 
the veteran, the underlying issue before the Board involves 
the etiology of his psychiatric symptoms (specifically, 
whether they are secondary to his service-connected back 
disability).  Considering the function and purpose of 
vocational rehabilitation, it is highly unlikely that Voc 
Rehab records would contain information that in some way 
would address the medical question in this case.  Seeking 
likely irrelevant Voc Rehab records would only serve to delay 
final adjudication of the veteran's claim.

The veteran's representative also argued in the January 2004 
brief that an independent medical opinion should be sought 
concerning the diagnosis and etiology of the veteran's 
psychiatric symptoms.  The Board does not believe this is 
necessary, however.  This case was reviewed by VA physicians 
in July 1997 and June 1988, and was again reviewed (this time 
by a board of two VA psychiatrists) in October 2000.  The 
reports of all these physicians have already been associated 
with the claims file (along with numerous other medical 
records pertaining to the veteran), and the Board believes 
the medical record is adequate to base a decision on the 
veteran's claim.  The purpose of this remand is to fulfill 
the mandate of the June 2003 Joint Remand, which focuses 
exclusively on fulfillment of the duty-to-notify requirements 
of the VCAA.  

Accordingly, the Board remands this case for the following: 

1.  Send the veteran a letter specifying 
what information and evidence is 
necessary to substantiate his claim for 
service connection for a psychiatric 
condition as secondary to a service-
connected lumbar spine disability and 
which portion of any such information or 
evidence he must provide and which 
portion the VA must provide.  

2.  Review the claims file and ensure 
that any other notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

3.  Thereafter, re-adjudicate the claim 
for service connection for a psychiatric 
condition as secondary to a service-
connected lumbar spine disability.  If 
the benefits sought on appeal remain 
denied, provide the veteran and his 
representative with a new supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for service connection, including 
the applicable legal authority (including 
the VCAA) as well as a summary of the 
evidence received since the issuance of 
last supplemental statement of the case 
in December 2000.  Allow an appropriate 
period for response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.




	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

This remand is in the nature of a preliminary order and does 
not constitute a Board decision on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  You can appeal only a 
decision of the Board to the CAVC.  38 U.S.C.A. § 7252 (West 
2002).  


